DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
As indicated in the Miscellaneous Communication to Applicant sent on May 27, 2021, the foreign priority claim filed on May 21, 2021 was not entered because the foreign priority claim was not filed during the time period set forth in 37 CFR 1.55. For original applications filed under 35 U.S.C. 111(a) (other than a design application) on or after November 29, 2000, the time period is during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. In addition, if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet. See 37 CFR 1.55(d)(1). For national stage applications under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and the Regulations under the PCT. See 37 CFR 1.55(d)(2). If applicant desires priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon a prior foreign application, applicant must file a petition for an unintentionally delayed priority claim under 37 CFR 1.55(e). The petition must be accompanied by (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in accordance with 37 CFR 1.55 identifying the prior foreign application to which priority is claimed, unless previously submitted; (2) a certified copy of the foreign application, unless previously submitted or an exception under 37 CFR 1.55 applies; (3) the petition fee under 37 CFR 1.17(m); and (4) a statement that the entire delay between the date the claim was due under 37 CFR 1.55 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.

Response to Arguments
	Applicant’s argue that the claims are allowable because “Applicant’s arguments regarding the 35 USC § 103 rejections have been fully considered but are related to newly amended claim language and have been fully addressed by the rejections recited below.  The examiner has cited an additional reference in the rejection of the amended claim. 
	Examiner would like to note that although Applicant argues on page eight (8) of the remarks that the invention teaches an asymmetrical lock, this feature has not been claimed. Examiner suggests amending the claims to include this feature and how it is used for internal and external releases.  Examiner would also like to note that although Applicant argues on page nine (9) of the remarks that 
	“Claim 1 provides that only the thread that performed the internal acquire lock is enabled to release the internal acquire lock. However, in Auerbach, at best a thread can set a flag that sets a safe point callback function. However, the safe point callback function in Auerbach does not stop the current local execution phase, and furthermore, in Auerbach, another thread or the virtual machine may release the threads,” 

the claims does not require that the current local execution phase be stopped. Rather, the claims require that the global epoch is advanced. Auerbach teaches a mechanism for advancing the global epoch when a thread’s local execution is stalled. ([0033], Waiting for all threads' local epochs to catch up can be delayed indefinitely when some threads are in input/output (I/O) waits. However, all such waits occur in native methods. When the JVM detects that a thread is entering a native method, it ensures that the thread is at a safe-point and releases the thread's VM Access property. Threads without VM Access do not have access to any JVM data structures and can be thought of as potentially up to date with the global epoch (they will copy it as soon as they reacquire VM Access and before doing anything to make their view of the memory management system inconsistent); and [0042], In a callback phase, a GC master thread frequently examines all mutator threads to see whether they have accomplished the required task. For each thread that has not, a different action is taken depending on whether the thread has VM Access. Threads with VM Access are requested to call back at their next safe point and to perform the required action (stack scanning, cache flushing, etc.) on themselves. Threads that do not have VM Access are briefly prevented from reacquiring VM Access while the callback action is performed on their behalf by a GC thread).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear and indefinite:
As per claim 1, it is unclear what is meant by “each of the plurality of concurrent threads is divided into a respective sequence of local execution phases each corresponding to a different corresponding one in a sequence of global execution phases.” (i.e. it is unclear what the “different corresponding one” refers to. For example, does said limitation refer to a local execution phase or one of the global execution phases, or does said limitation mean that each local phase corresponds to one of the sequence of global execution phases?). Independent claims 19 and 20 contain similar language and are rejected for the same reasons. Dependent claims 2-18 are rejected due to their dependency on independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Auerbach et al. (United States Patent Application Publication 2010/0107168) in view of Lomet et al. (United States Patent Application Publication 2016/0110403).
As per claim 1 (Currently Amended), Auerbach teaches the invention substantially as claimed including a method of running a program comprising a plurality of concurrent threads on a computer([0022],  To exploit multi-processors efficiently, the tax-and-spend real-time garbage collection methodology also provides for its collector to be parallel (e.g., allowing collection work to be done by multiple threads)), each of the plurality of concurrent threads is divided into a respective sequence of local execution phases ([0031], The protocol relies on a single global epoch number that can be (atomically) incremented by any thread, and a per-thread local epoch number) each corresponding to a different corresponding one in a sequence of global execution phases ([0031], The protocol relies on a single global epoch number that can be (atomically) incremented by any thread, and a per-thread local epoch number. Each thread updates its local epoch by copying the global epoch, but it does so only at safe points. Thus, each thread's local epoch is always less than or equal to the global one. Any thread can examine the local epochs of all the other threads and find the least local epoch value, called the confirmed epoch. The confirmed epoch is always less than or equal to the global epoch), the method comprising: 
	determining that a thread from the plurality of concurrent threads is in a current one of the respective sequence of local execution phases ([0032], Suppose thread A has performed some operation that establishes a new state of the memory management system (for example, it has enabled a store barrier that must be honored by all mutator threads during the next phase of the collection). Thread A then increments the global epoch and notes the result.), and the current local execution phase that is not allowed to progress beyond the local execution phase in the respective sequence that corresponds to the current global execution phase ([0032], Suppose thread A has performed some operation that establishes a new state of the memory management system (for example, it has enabled a store barrier that must be honored by all mutator threads during the next phase of the collection). Thread A then increments the global epoch and notes the result. Only when the confirmed epoch equals (or passes) this remembered value can A be certain that no thread is computing with a too-early view of the state (e.g., a view in which the store barrier is not enabled). For hardware with weak memory ordering, it is necessary for a thread to insert a memory barrier prior to updating its local epoch; and [0094], we used the simple heuristic that critical sections are indicated by the thread holding a Java-level monitor. The JVM's monitor enter/exit sequences were augmented to increment/decrement a per-thread nesting count and to call into the GC when a thread that was marked as having deferred GC work exits its outermost locked region);  
	receiving, from one of the threads from the plurality of concurrent threads, code to perform an internal acquire to acquire a lock on its respective local execution phase ([0032], Suppose thread A has performed some operation that establishes a new state of the memory management system (for example, it has enabled a store barrier that must be honored by all mutator threads during the next phase of the collection)… For hardware with weak memory ordering, it is necessary for a thread to insert a memory barrier prior to updating its local epoch; and [0094], we used the simple heuristic that critical sections are indicated by the thread holding a Java-level monitor. The JVM's monitor enter/exit sequences were augmented to increment/decrement a per-thread nesting count);
	based on the received code to perform the internal acquire, performing the internal acquire ([0032], Suppose thread A has performed some operation that establishes a new state of the memory management system (for example, it has enabled a store barrier that must be honored by all mutator threads during the next phase of the collection)… For hardware with weak memory ordering, it is necessary for a thread to insert a memory barrier prior to updating its local epoch); 
	receiving, from the one of the threads, code to perform an internal release of the internal acquire ([0032], Thread A then increments the global epoch and notes the result; and [0038], When any thread detects that there is (apparently) no more work left in the phase and also that the current worker count is one, the exiting worker changes the phase atomically with decrementing the worker count to zero. This establishes the new phase) the internal release enabling an advancement of the current local execution phase of the one of the threads([0032], Thread A then increments the global epoch and notes the result; and [0038], When any thread detects that there is (apparently) no more work left in the phase and also that the current worker count is one, the exiting worker changes the phase atomically with decrementing the worker count to zero. This establishes the new phase); and 
	based on the received code to perform the internal release, performing the internal release of the internal acquire ([0032], Thread A then increments the global epoch and notes the result; and [0038], When any thread detects that there is (apparently) no more work left in the phase and also that the current worker count is one, the exiting worker changes the phase atomically with decrementing the worker count to zero. This establishes the new phase).

	Auerbach fails to specifically teach, the one of the threads being the only thread that comprises code to perform the internal release of the internal acquire.
	However, Lomet teaches, the one of the threads being the only thread that comprises code to perform the internal release of the internal acquire ([0041],  a “data lock” is a mechanism for assigning exclusive rights to a datum or record in a data base. For such systems, a first transaction may lock a particular piece of data so as to ensure that no other transaction accesses that data until the first transaction commits or abort).
	Lomet also teaches, the internal release enabling an advancement of the current local execution phase of the one of the threads ([0107], whenever a thread starts a TC operation (e.g., read, write, commit, etc.) it copies a snapshot of the global epoch into its slot in the thread-local epoch set. After completing the TC operation the thread sets its thread-local epoch to ∞ (or some value representing a “non-normal” value, for comparison against “normal” values for the thread-local epoch values—or some predefined, epoch-meaningful value representing that the thread has completed the TC operation). For this example, each thread-local epoch serves as an indicator to reclamation operations “when” the thread entered the TC and what it might have observed); and 
	based on the received code to perform the internal release, performing the internal release of the internal acquire ([0107], After completing the TC operation the thread sets its thread-local epoch to ∞ (or some value representing a “non-normal” value, for comparison against “normal” values for the thread-local epoch values—or some predefined, epoch-meaningful value representing that the thread has completed the TC operation). For this example, each thread-local epoch serves as an indicator to reclamation operations “when” the thread entered the TC and what it might have observed). 

Auerbach and Lomet are analogous because they are both related to scheduling. Auerbach teaches a method for scheduling garbage collection using local and global execution epochs. ([0002], The present invention is related to computing systems and, more particularly, to techniques for managing scheduling algorithms such as scheduling algorithms that perform garbage collection functions in such computing systems; and [0031], The protocol relies on a single global epoch number that can be (atomically) incremented by any thread, and a per-thread local epoch number. Each thread updates its local epoch by copying the global epoch, but it does so only at safe points. Thus, each thread's local epoch is always less than or equal to the global one).   Lomet also teaches a scheduling method using local and global epochs. ([0106], the TC's epoch protection may be implemented using a monotonically increasing global epoch (e.g., an unsigned 64-bit integer), a set of thread-local epoch variables (e.g., aligned on separate cache lines), and a garbage list where each item is held until it is safe to reuse its memory; and [0107], After completing the TC operation the thread sets its thread-local epoch to ∞ (or some value representing a “non-normal” value, for comparison against “normal” values for the thread-local epoch values—or some predefined, epoch-meaningful value representing that the thread has completed the TC operation). For this example, each thread-local epoch serves as an indicator to reclamation operations “when” the thread entered the TC and what it might have observe). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Auerbach would be modified with the global epoch advancement taught by Lomet in order to manage garbage collection using local and global epochs. Therefore, it would have been obvious to combine the teachings of Auerbach and Lomet.

As per claim 2, Auerbach teaches, wherein the one of the threads is the only thread that is allowed to perform an external release ([0040], there is a transition to a phase in which marking is temporarily handled by one thread, which uses the ragged epoch mechanism to detect whether there is global agreement that all write buffers are empty. The deciding thread can declare a false alarm and return to parallel marking. Eventually termination conditions are met (since snapshot algorithms are inherently bounded and monotonic) and the single deciding thread moves to the first post-marking phase).

As per claim 3, Auerbach teaches, wherein said one of the threads further comprises code to perform an internal release subsequent to said internal acquire, to cause the respective local execution phase to advance ([0038], When any thread detects that there is (apparently) no more work left in the phase and also that the current worker count is one, the exiting worker changes the phase atomically with decrementing the worker count to zero. This establishes the new phase; and [0040], marking is temporarily handled by one thread, which uses the ragged epoch mechanism to detect whether there is global agreement that all write buffers are empty. The deciding thread can declare a false alarm and return to parallel marking. Eventually termination conditions are met (since snapshot algorithms are inherently bounded and monotonic) and the single deciding thread moves to the first post-marking phase).

As per claim 4, Auerbach teaches, wherein one other of the plurality of concurrent threads further comprises code to perform an external acquire to acquire a lock on the current local execution phase of the one of the threads ([0043], Threads that do not have VM Access are briefly prevented from reacquiring VM Access while the callback action is performed on their behalf by a GC thread).

As per claim 5, Auerbach teaches, wherein a further one of the plurality of concurrent threads comprises code to perform an external acquire, and wherein only one of the external release and external acquire will succeed ([0043], In a callback phase, a GC master thread frequently examines all mutator threads to see whether they have accomplished the required task. For each thread that has not, a different action is taken depending on whether the thread has VM Access. Threads with VM Access are requested to call back at their next safe point and to perform the required action (stack scanning, cache flushing, etc.) on themselves. Threads that do not have VM Access are briefly prevented from reacquiring VM Access while the callback action is performed on their behalf by a GC thread).

As per claim 6, Auerbach teaches, comprising maintaining a queue of work items, wherein each thread claims a respective one or more of the work items from the queue to process ([0038], there is some global work queue and any incomplete work is returned to that queue when a worker exits).

As per claim 7, Auerbach teaches, wherein each work item comprises an indication of at least one block of memory and a task to be performed using that at least one block of memory ( [0003], garbage collection is a form of automatic computer resource management. For example, a garbage collection module or system (garbage collector or GC) attempts to reclaim resources (e.g., memory) used by data objects that will not be accessed or manipulated again by a subject application program. The basic functionalities of a garbage collector include determining which data objects in a program will not be accessed in the future, and reclaiming the resources used by those objects; and [0060], certain amount of collector work is performed every time the mutator performs a certain number of memory-related operations (allocation, read barriers, or write barriers). The amount of collector work is chosen to be proportional to the mutator work such that collection will finish before memory is exhausted).

As per claim 8, Auerbach teaches, wherein the one of the threads is configured to finish performing a task in the respective current local execution phase ([0031], Each thread updates its local epoch by copying the global epoch, but it does so only at safe points. Thus, each thread's local epoch is always less than or equal to the global one; and [0039], the last man out protocol is a sound basis for phase transition as long as there is no "invisible work" (that is, there is some global work queue and any incomplete work is returned to that queue when a worker exits). Eventually, there will truly be no more work to do and some thread will end up being the last man out and able to declare the next phase), the task being performed using at least one block of memory allocated to that task from amongst a memory space ([0075], application thread protocol 350 provides for the application (mutator) to execute its tasks (step 360). If a GC task is requested, an attempt is made to withdraw one GC quantum from the global bank account (step 370). If there is a quantum to be withdrawn (i.e., the counter is not zero), then the withdrawal is successful and the thread goes back to performing its own work (back to step 360); and [0076], application thread protocol 350 provides for the application (mutator) to execute its tasks (step 360). If a GC task is requested, an attempt is made to withdraw one GC quantum from the global bank account (step 370). If there is a quantum to be withdrawn (i.e., the counter is not zero), then the withdrawal is successful and the thread goes back to performing its own work (back to step 360)); and 
	wherein the one of the threads is configured to de-allocate said at least one block of memory only in the next or a subsequent one of the local execution phases ([0085], work of the application must be composed of critical and non-critical sections. It works well when the critical sections are short (shorter or similar in length to a GC quantum) and, at the time scale of a GC scheduling window, there must be sufficient flexibility (due either to idle time or non-critical section work) to make it feasible to schedule the required GC work outside of the critical sections; and [0086], a 4 millisecond MMU window with 200 microsecond GC quanta can be divided into 20 scheduling units. With a 70% MMU target, the system should schedule GC work in 6 of these units and allow the thread to execute unperturbed in the other 14. As long as the MMU-derived scheduling constraints are met (both in this window and in the nearby windows), there is flexibility in scheduling the GC work. In particular, if the thread is in a short critical section when the system decides to schedule GC work on the thread, the work could instead be deferred until immediately after the critical section without significantly changing the thread's MMU or the GC's forward progress).

As per claim 9, Lomet teaches wherein said memory space is a virtual memory space mapped from a physical memory space of one or more physical memory devices ([0198], Example techniques discussed herein may provide mapping tables that may virtualize both the location and the size of pages. For example, such virtualization may be utilized for both main memory designs and stable storage designs (e.g., log structured storage designs), as discussed further herein).

As per claim 12, Auerbach teaches, wherein the plurality of concurrent threads are threads of a distributed garbage collection system ([0002], The present invention is related to computing systems and, more particularly, to techniques for managing scheduling algorithms such as scheduling algorithms that perform garbage collection functions in such computing systems; [0008], Furthermore, there is a great deal of diversity in the operating environment. That is, the computing system may be uni-processor or multi-processor; and [0022], The tax-and-spend real-time garbage collection methodology of the invention provides for its collector be both incremental (e.g., breaking collection work into quanta lasting at most a few hundred microseconds) and concurrent (e.g., allowing collection to occur in parallel with application execution). To exploit multi-processors efficiently, the tax-and-spend real-time garbage collection methodology also provides for its collector to be parallel (e.g., allowing collection work to be done by multiple threads).). 

As per claim 13, Auerbach teaches, wherein the plurality of concurrent threads comprise different threads on a same processor core ([0008], Furthermore, there is a great deal of diversity in the operating environment. That is, the computing system may be uni-processor or multi-processor; and [0097], the methodologies described herein may be implemented in accordance with a processor 510, a memory 520, I/O devices 530, and a network interface 540, coupled via a computer bus 550 or alternate connection arrangement).

As per claim 14, Auerbach teaches, wherein the plurality of concurrent threads comprise threads on different processor cores ([0008], Furthermore, there is a great deal of diversity in the operating environment. That is, the computing system may be uni-processor or multi-processor; and [0097], the methodologies described herein may be implemented in accordance with a processor 510, a memory 520, I/O devices 530, and a network interface 540, coupled via a computer bus 550 or alternate connection arrangement).

As per claim 18, Auerbach teaches, wherein the plurality of concurrent threads comprise threads on different devices connected together over wide-area network ([0008], Furthermore, there is a great deal of diversity in the operating environment. That is, the computing system may be uni-processor or multi-processor; and [0097], the methodologies described herein may be implemented in accordance with a processor 510, a memory 520, I/O devices 530, and a network interface 540, coupled via a computer bus 550 or alternate connection arrangement).

As per claim 19, this is the “computer-readable medium claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 20, this is the “system claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.

Claims 10-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Auerbach-Lomet as applied to claim 1 and in further view of Girda et al. (United States Patent Application Publication 2019/0129845).

As per claim 10, Auerbach-Lomet fails to specifically teach wherein the plurality of concurrent threads are operating system threads.
	However, Girda teaches, wherein said threads are operating system threads ([0046], this method may be performed by a plurality of operating threads (e.g., a plurality of garbage collection threads) which may be associated with a plurality of operating system processes).
	The combination Auerbach-Lomet and Girda are analogous because they are each related to scheduling including garbage collection. Auerbach teaches a method garbage collection and thread scheduling.  Auerbach teaches a method for scheduling garbage collection using local and global execution epochs. Lomet also teaches a scheduling method using local and global epochs.  Girda teaches a method garbage collection and thread scheduling using memory management techniques ([0003], Identifying garbage regions may involve identifying allocated objects that are or may be reachable objects and determining that the space occupied by such reachable objects is not part of any garbage region; and [0012], Systems and methods described herein provide an allocator for a garbage collector that is implemented using a node list data structure. The node list data structure used by the allocator may be (a) stored within the heap managed by the garbage collector, (b) used to efficiently obtain the smallest free chunk of at least the desired size, and (c) seen as garbage by the garbage collector and therefore automatically collected each GC cycle). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of Auerbach and Lomet would be modified memory management mechanism taught by Girda in order to manage garbage collection threads. Therefore, it would have been obvious to combine the teachings of Auerbach-Lomet and Girda. 

As per claim 11, Auerbach-Lomet fails to specifically teach wherein the plurality of concurrent threads are scheduled by the operating system.
	However, Girda teaches, wherein the plurality of concurrent threads are scheduled by the operating system ([0046], this method may be performed by a plurality of operating threads (e.g., a plurality of garbage collection threads) which may be associated with a plurality of operating system processes).
	The same motivation used in the rejection of claim 10 is applicable to the instant claim.

As per claim 15, Auerbach teaches, wherein the plurality of concurrent threads comprise threads on different cores on the same die or 1C package ([0008], Furthermore, there is a great deal of diversity in the operating environment. That is, the computing system may be uni-processor or multi-processor; and [0097], the methodologies described herein may be implemented in accordance with a processor 510, a memory 520, I/O devices 530, and a network interface 540, coupled via a computer bus 550 or alternate connection arrangement).

As per claim 16, Auerbach teaches, wherein the plurality of concurrent threads comprise threads on different IC packages in the same board ([0008], Furthermore, there is a great deal of diversity in the operating environment. That is, the computing system may be uni-processor or multi-processor; and [0097], the methodologies described herein may be implemented in accordance with a processor 510, a memory 520, I/O devices 530, and a network interface 540, coupled via a computer bus 550 or alternate connection arrangement).

As per claim 17, Auerbach teaches, wherein the plurality of concurrent threads comprise threads on different boards connected together in a same data centre ([0008], Furthermore, there is a great deal of diversity in the operating environment. That is, the computing system may be uni-processor or multi-processor; and [0097], the methodologies described herein may be implemented in accordance with a processor 510, a memory 520, I/O devices 530, and a network interface 540, coupled via a computer bus 550 or alternate connection arrangement).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199